          Case 1:19-cv-10174-PAE Document 22 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASMIN COLON,

                                        Plaintiff,                      19 Civ. 10174 (PAE)
                        -v-
                                                                               ORDER
 PRESSLER, FELT & WARSHAW, LLP,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       As discussed in today’s conference, the Court instructs counsel to confer about the

potential for settlement. Plaintiff is to file a letter by July 23, 2020, advising the Court whether

she intends to continue to pursue the case. If so, defendant’s motion for summary judgment will

proceed with the following deadlines:

   •   Defendant’s opening brief in support of its motion for summary judgment is due August

       6, 2020;

   •   Plaintiff’s brief in opposition to defendant’s motion is due August 20, 2020; and

   •   Defendant’s reply brief is due August 27, 2020.

       SO ORDERED.



                                                             PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: July 16, 2020
       New York, New York
